DETAILED ACTION

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a laminated film comprising a heat-ray shielding layer and a low-refractive index layer, in this order, on at least one surface of a resin film.  The refractive index of the low refractive index layer is 1.2 to 1.45.  The difference between the refractive index of the heat-ray shielding layer and the resin film is -0.1 to 0.1 while the difference between the refractive index of the heat-ray shielding layer and the low refractive index layer is 0.05 or more.  The heat-ray shielding layer is formed from a coating material comprising 100 parts by mass of a polyfunctional (meth)acrylate and 40 parts by mass or more of a heat-ray shielding material.
	JP 2010-164713 A represents the closest prior art.  However, JP 2010-164713 A do not teach forming the near-infrared absorption hard coat film (i.e. the layer corresponding to the heat-ray shielding layer of the instant claims) from a composition comprising 100 parts by mass of a polyfunctional (meth)acrylate and 40 parts by mass or more of a heat-ray shielding material.  While the near-infrared absorption hard coat film of JP 2010-164713 A is formed from an inorganic type near-infrared absorber in a binder, the inorganic type near-infrared absorber is present at an amount of 30 parts by mass or less relative to 100 parts by mass of the binder.  Moreover, the examiner agrees with the applicant (see lines 7-24 on page 7 of the reply filed 19 August 2021) that JP 2010-164713 A does not provide any suggestion or motivation that would lead one of ordinary skill in the art to form the near-infrared absorber film from a composition that would satisfy the limitations of claim 1.  Rather, JP 2010-164713 A explicitly teach away 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787